F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAR 13 2000
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 THOMAS BLESSING,

           Petitioner-Appellant,
 v.                                                       No. 99-3336
 JOE BOOKER, Warden,                                 (D.C. No. 98-CV-3147)
                                                            (D.Kan.)
           Respondent-Appellee.


                             ORDER AND JUDGMENT           *




Before SEYMOUR , Chief Judge, EBEL and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Thomas Blessing appeals the district court’s denial of his 28 U.S.C. § 2241

petition. We affirm.

       Blessing is currently serving a controlling 27-year sentence for two military


       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
court-martial proceedings. The first is a 25-year sentence which was imposed in

January 1988 for assault with intent to commit murder, kidnaping, soliciting

another to commit murder, and false swearing. The second is a two-year sentence

which was imposed in September 1989 for aggravated assault. In the aggravated

assault case, Blessing entered into a plea bargain with the government that

provided for a sentence of no longer than 24 months. At his initial parole

hearing in September 1995, the hearing examiner recommended presumptive

parole after 120 months. The regional office disagreed and recommended

presumptive parole after 168 months. The National Appeals Board set Blessing’s

presumptive parole at 156 months (November 4, 2000).

      In November 1995, Blessing attacked an inmate. He was convicted of

possession of a prohibited object and sentenced to 12 months, with the sentence

to begin after Blessing completed his parolable term. The hearing examiner

recommended that Blessing serve an additional 24 months before parole. The

Parole Commission agreed and set Blessing’s new presumptive parole date at

November 4, 2002. The National Appeals Board affirmed the decision. Blessing

filed his § 2241 petition in district court, alleging the Commission unlawfully

considered information outside the scope of his plea agreement to set a parole

guidelines range that exceeded the 24-month sentence of confinement outlined in

the plea agreement.


                                         2
       On appeal, Blessing contends the district court abused its discretion in

finding there was no violation of his plea agreement. We review de novo the

district court’s decision to deny habeas relief.    Kell v. United States Parole

Comm’n , 26 F.3d 1016, 1019 (10th Cir. 1994). In reviewing the Commission’s

decision, we determine whether there is a rational basis in the record to support

the decision and we will not disturb that decision “unless there is a clear showing

of arbitrary and capricious action or an abuse of discretion.”    Id. (internal

quotation omitted). Blessing has failed to include the plea agreement or the

sentencing transcript in the record on appeal.     See United States v. Vasquez , 985

F.2d 491, 494 (10th Cir. 1993) (noting that “[w]hen the record on appeal fails to

include copies of the documents necessary to decide an issue on appeal, the Court

of Appeals is unable to rule on that issue”).

       Regardless of the record inadequacy, Blessing has not shown that he has

received a sentence of more than 24 months’ imprisonment for his aggravated

assault conviction. The aggravated assault conviction extended Blessing’s parole

release date. The district court found that Blessing’s “24 month sentence,

pursuant to his plea agreement, remains untouched, as does his 27 year

controlling sentence on the aggregated military court-martial convictions.

Record, Doc. 9 at 4.    See Artez v. Mulcrone , 673 F.2d 1169, 1170 (10th Cir.

1982) (stating that the Commission does not modify a sentence; it “merely


                                              3
determines whether the individual will serve the sentence inside or outside the

prison walls”). Blessing has failed to show that the government violated the plea

agreement.

      The decision of the district court is AFFIRMED. The mandate shall issue

forthwith.

                                             Entered for the Court

                                             Mary Beck Briscoe
                                             Circuit Judge




                                         4